DETAILED ACTION

This action is in response to the application filed on 2/9/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akaho (US Patent 8779727) in view of Liao (US 2007/0152647). 	Regarding claim 1, Akaho discloses (see fig. 1) a control circuit (100) for a switching regulator (see fig. 1), the control circuit comprising: a) a control signal generation circuit (104-106) configured to generate a control signal for controlling switching states of power switches in the switching regulator (output from 105-106 to the gates of N1 and N2). 	Akaho does not disclose b) wherein, in a first state of the switching regulator, the control signal is generated in accordance with a loop feedback signal that is generated based on a difference between an output voltage and a desired output voltage; and c) wherein, in a second state of the switching regulator, the control signal is generated in accordance with a reference voltage by disabling the loop feedback signal. 	Liao discloses (see fig. 6) b) wherein, in a first state of a switching regulator (first state of 400), a control signal (output from 409) is generated in accordance with a loop feedback signal (output from loop including comparator comprising Vref, and 421) that is generated based on a difference between an output voltage and a desired output voltage (operation of comparator comparing Vout to Vref); and c) wherein, in a second state of a switching regulator (second state of 400 wherein loop comprising 431, 441, and 443 is activie), the control signal is generated in accordance with a reference voltage (Vref2) by disabling the loop feedback signal (When loop comprising 431, 441, and 443 is active, the first loop is not active). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Akaho to include the features of Liao because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies.
Claim(s) 2-3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akaho (US Patent 8779727) in view of Liao (US 2007/0152647) and Ramachandran et al. (US Patent 10038377). 	Regarding claims 2 and 17, Akaho does not disclose that the reference voltage is generated according to a voltage conversion ratio that represents a ratio of an output voltage to an input voltage of the switching regulator.   	Ramachandran et al. discloses (see fig. 2) that a reference voltage (Vref) is generated according to a voltage conversion ratio that represents a ratio of an output voltage (Vout) to an input voltage (Vin) of a switching regulator (See column 3 lines 59-67).   	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Akaho to include the features of Ramachandran et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies. 	Regarding claim 3, Akaho does not disclose that the reference voltage is proportional to the voltage conversion ratio. 	Ramachandran et al. discloses (see fig. 2) that a reference voltage (Vref) is proportional to a voltage conversion ratio (See column 3 lines 59-67). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Akaho to include the features of Ramachandran et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies.
Allowable Subject Matter
Claims 4-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Yang et al. (US Patent 10470268) discloses a LED driving circuit and LED device with first and second feedback loops. 	Ohtaka et al. (US Patent 8228005) discloses a LED driving circuit with first and second feedback loops. 	Feng et al. (US Patent 7990118) discloses a switching regulator with high efficiency in light load mode.  	Imanaka et al. (US Patent 7936137) discloses an inverter with first and second feedback loops.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838